Title: From Thomas Jefferson to Joseph Moss White, 11 January 1801
From: Jefferson, Thomas
To: White, Joseph Moss



Sir
Washington Jan. 11. 1801.

I recieved a few only of mr Morse’s papers from Danbury, not more I believe than 2. or 3. and do not recollect to have seen the pieces signed the Enquirer to which you allude in your letter of the 1st. inst. I shall with pleasure read the pamphlet you send me, and I pray you to accept my thanks for it. if I can be instrumental in extinguishing the feuds which some late occurrences have excited among my fellow citizens, it will be to me a circumstance of great consolation. to carry certain measures which the proposers thought for the public good, they concieved it would be expedient to calumniate me, who did not think them for the public good. when these questions shall have past away, I am in hopes my fellow citizens who have given ear to the calumnies, will be disposed to make a juster estimate of my character. it will certainly be my endeavor to merit a better opinion than that which they have been made to entertain. I am Sir
Your very humble servt

Th: Jefferson

